Citation Nr: 0832016	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-31 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for hepatitis C. 

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1962 to August 
1970 and from May 1971 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for hepatitis C 
in a March 2002 rating decision.  The veteran was notified of 
this decision and his appellate rights at that time and did 
not appeal that decision.  It was held that the evidence did 
not show any relationship between hepatitis C and any disease 
or injury during military service.  The March 2002 rating is 
final.

2.  The evidence added to the record since the last final 
denial raises a reasonable possibility of substantiating the 
veteran's claim for service connection as it identifies new 
in-service risk factors for contracting hepatitis C.  


CONCLUSIONS OF LAW

1.  A March 2002 rating decision denying the veteran's claim 
for entitlement to service connection for hepatitis C is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.302 (2007).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for hepatitis C has 
been received since the March 2002 rating decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening and remanding the veteran's 
claim for service connection for hepatitis C.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed. 

II. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran asserts that he has hepatitis C as a result of 
his active military service in the United States Air Force.    

Service connection for hepatitis C was most recently denied 
by a March 2002 rating decision.  It was held that the 
evidence did not show any relationship between hepatitis C 
and any disease or injury during military service.  The 
veteran was notified of this decision and of his appeal 
rights at that time.  In July 2002, the veteran submitted a 
letter requesting that records be obtained to show that he 
has hepatitis C and identifying in-service injections as a 
risk factor for contracting hepatitis C.  While this letter 
was received within a year of the March 2002 rating decision, 
it was treated as a claim to reopen rather than a notice of 
disagreement with the March 2002 rating decision as it did 
not express disagreement with that decision.  See 38 C.F.R. 
§ 20.201 (a notice of disagreement must be in terms which can 
be reasonably construed as disagreement with a determination 
and a desire for appellate review).  No written communication 
that could be construed as a notice of disagreement with the 
March 2002 rating decision was received by VA within one year 
after the veteran being notified of the denial of benefits.  
As the veteran did not file a notice of disagreement with the 
March 2002 decision it has become final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.201, 20.302.  

Since the March 2002 decision, the veteran has submitted new 
evidence, including a treatment report from November 1995 
where a private physician notes the veteran's only risk 
factor for hepatitis C as "promiscuous sexual relationship 
while overseas in the army."  Essentially, since the March 
2002 decision the veteran has submitted evidence showing 2 
in-service risk factors for contracting hepatitis C - 
injections and a promiscuous sexual relationship.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The veteran has 
also submitted medical records showing treatment for 
hepatitis C beginning around 1992.

This new evidence relates to an unestablished fact necessary 
to substantiate the claim for entitlement to service 
connection for hepatitis C.  See 38 C.F.R. § 3.156(a).  One 
of the bases for the denial of service connection for 
hepatitis C was that the veteran had not submitted evidence 
showing a relationship between hepatitis C and an event in 
service.   The new evidence shows that the veteran had in-
service risk factors for contracting hepatitis C.  Therefore, 
this evidence establishes a new fact and cures the defect of 
the specified basis for the denial of service connection, and 
thus constitutes new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  As noted, the credibility of the evidence is 
presumed for the purposes of reopening.  Accordingly, the 
claim is reopened.  As the veteran's current claim for 
service connection for hepatitis C was not adjudicated on the 
merits by the RO, in the interest of due process, the claim 
is remanded so that it can be addressed by the RO in the 
first instance.   


ORDER

New and material evidence having been received, the petition 
to reopen the claim for entitlement to service connection for 
hepatitis C is allowed.   




REMAND

As discussed above, the veteran's claim for entitlement to 
service connection for hepatitis C is reopened.  This claim 
was not fully adjudicated on the merits by the RO; as such, 
in the interest of due process, the claim is remanded so that 
it can be addressed by the AMC/RO in the first instance.  

The Board notes that VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  In this case the veteran has provided 
treatment records showing current hepatitis C and provided 
information about in-service risk factors as well as an 
opinion relating his hepatitis C to his service.  The Board 
does not believe that the opinion provided is adequate for 
rating purposes as it is conclusory with no supporting 
rationale.  The veteran was afforded a VA examination; 
however, no opinion as to etiology was rendered.  
Accordingly, a medical nexus opinion should be obtained.  To 
help ensure that an adequate medical opinion is obtained, the 
Board has included a brief discussion of the relevant 
evidence of record.  

Service treatment records do not show any treatment or 
complaints related to liver trouble, hepatitis or jaundice.  
One treatment record from April 1964 (less than 2 years into 
the veteran's 20 year career) states that the veteran 
complained of what appears to be penile induration on shaft 
with no drainage or discharge.  The veteran indicated that 
his last sexual contact was "long ago" and it was noted 
that he had no past history of venereal disease.

Treatment records from after the veteran's May 1983 
retirement from the Air Force show that around 1992 testing 
revealed abnormal liver enzymes and the veteran was (after 
additional testing) subsequently diagnosed with hepatitis C.

In a July 2002 letter, the veteran indicates that in-service 
"blood shots," injections, and a gamma globulin shot could 
have caused him to contract hepatitis C.  An October 1995 
treatment note from a private gastroenterologist, Dr. J.H., 
states that the veteran's only risk factor for hepatitis C is 
"promiscuous sexual relationship while overseas in the 
army."  The veteran has denied having any other risk factors 
for hepatitis C.  While a May 2002 VA treatment note 
indicates as a risk factor "WAR EXPOSURE TO BLOOD: was in 
combat in Vietnam," the veteran's testimony before a VA 
Decision Review Officer reflects that the veteran was not 
involved in activities that would have resulted in 
significant exposure to blood during his service in the 
Republic of Vietnam.  For example, the veteran testified that 
he was not in any firefights and did not see any of his 
friends killed.  The veteran does not have any military 
decorations indicating participation in combat.   

In a March 1997 letter, Dr. J.H. explains that sexual 
transmission of the hepatitis C virus is quite uncommon and 
that although isolated cases have been documented they are 
considered to be rare and the risk of transmitting this 
disease by sexual intercourse is felt to be less than 3%.  In 
summary he states that in the absence of open sores in the 
genital area, it is highly unlikely that hepatitis C 
infection will be transmitted through routine sexual 
intercourse.  In September 2001, Dr. J.H. submitted a medical 
statement that reads:

[The veteran] is infected with the hepatitis C 
virus.  He has failed to respond to antiviral 
therapy.  It is not clear when he acquired this 
infection, however, according to the information he 
volunteered, it is likely that he became infected 
while he was serving in the military overseas.  

Doctor J.H. provided no further explanation or rationale and 
did not identify what information the veteran had 
volunteered.  Other private and VA treatment records reflect 
treatment for hepatitis C beginning around 1992 and 
continuing through the present.
   
Prior to sending the veteran's claims file for a medical 
opinion, the AMC/RO should seek further clarification about 
the veteran's risk factors as described below.  Notably, 
while a "promiscuous sexual relationship" during service 
was relayed to Dr. J.H. in October 1995, at the veteran's 
December 2001 VA examination he denied high risk sexual 
activities.  Thus, further clarification is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide detailed information about his 
claimed in-service risk factors for 
hepatitis C.  Specifically, he should be 
asked to (1) describe his "promiscuous 
sexual relationship while overseas in the 
army," that is to say, was this a single 
relationship with a promiscuous partner, 
did he have multiple relationships, 
etcetera; (2) provide independent 
verification relating to his "promiscuous 
sexual relationship" if available (e.g., 
letters from fellow service members); (3) 
detail any in-service treatment he 
received for sexual transmitted diseases 
(STDs) or any testing for STDs done at his 
request or other than through the normal 
course of business; and (4) specify 
whether the in-service injections he noted 
in his July 2002 letter were via air gun 
or syringe.

An appropriate amount of time should be 
allowed for response.  

2.  After the above has been accomplished, 
but regardless of whether the veteran 
provides a response to the above inquiry, 
the AMC/RO should have the claims file 
reviewed by an appropriate medical 
specialist, who must be a physician, to 
determine whether it is as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran has 
hepatitis C as a result of his active 
military service.  A discussion of Dr. 
J.H.'s March 1997 statements about the 
spread of hepatitis C through intercourse 
and his September 2001 etiology opinion 
would be helpful to the Board.  

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


